Swing, J.
In our opinion the demurrer to the petition sheuld be sustained for the reason that the questions here presented have all been passed upon *752by the Supreme Court of the state in the cases involving the constitutionality of the act under which the Cincinnati Southern Railway was built and the different acts supplemental thereto. All these acts have been held by that court to be constitutional. We see nothing in this act which involves any constitutional question not involved in those passed upon by the Supreme Court. Any discussion of this question in this court would therefore seem not only to be fruitless, but out of place. The rule of stare ''decisis appliés.
Ellis G. Kinkead and Wade Ellis, for the city.
W. M. Kemper and Alfred C. Cassatt, for the taxpayer.
E. A. Ferguson, J. R. Sayler and W. T. Porter, for the defendants*